Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 1 of 9 PageID #: 2652




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  JACQUELINE CARTER AS NEXT                         CIVIL ACTION NO. 17-1289
  OF FRIEND FOR WILLIAM H. CARTER

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  CITY OF SHREVEPORT, ET AL.                        MAGISTRATE JUDGE HORNSBY

                                    MEMORANDUM RULING

         Before the Court is a Motion for Reconsideration filed by Defendants City of

  Shreveport, Corporal Louis Butler (“Butler”), Corporal Jennifer Hurst (“Hurst”), Corporal

  Julie Smith Pfender (“Pfender”), Captain Debbie Strickland (“Strickland”), and Jailers

  Tantunika    Tobin   (“Tobin”),    Trineice   Nesbitt   (“Nesbitt”),   Barbara   Norsworthy

  (“Norsworthy”), and Alfredo Lofton (“Lofton”). See Record Document 83. Plaintiff opposes

  the Motion. See Record Document 88. Defendants have filed a reply to Plaintiff’s

  opposition. See Record Document 89. Plaintiff has filed a rebuttal. See Record Document

  92. For the reasons that follow, the Motion for Reconsideration is DENIED.

                         FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff has filed suit on behalf of her wheelchair-bound son, William Carter

  (“Carter”), who was allegedly provided inadequate medical care by Defendants while

  incarcerated at the Shreveport City Jail. See Record Document 20. According to the

  Plaintiff, the actions of arresting officers and jailers caused the infection of Carter’s bed

  sores, ultimately leading to his hospitalization. See Record Document 92.

         On January 21, 2021, the Court issued a Memorandum Ruling granting in part and

  denying in part Defendants’ Motion for Summary Judgment. See Record Document 81.

                                           Page 1 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 2 of 9 PageID #: 2653




  The Court dismissed Plaintiff’s § 1983 claim against the City of Shreveport, as well as all

  claims against Lt. Joseph Dews. See id. However, the Court held that genuine disputes

  of material fact existed with respect to all remaining § 1983 claims against the individual

  Defendants, the failure to accommodate claim under the Americans with Disabilities Act

  (“ADA”) against the City of Shreveport, and on the issue of causation. See id. Defendants

  now seek reconsideration of this Memorandum Ruling.

                                       LAW AND ANALYSIS

         I.     Legal Standard

         The Federal Rules of Civil Procedure do not explicitly recognize a motion for

  reconsideration; however, such motions are typically analyzed under either Rule 59(e) or

  54(b), depending upon whether the Court is asked to reevaluate a final judgment or an

  interlocutory order. See Cobell v. Jewell, 802 F.3d 12, 25 (D.C. Cir. 2015). Because

  Defendants seek reconsideration from an interlocutory order—the partial denial of

  summary judgment—the Court’s starting point is Rule 54(b). The applicable standard for

  review under Rule 54(b) is not as exacting as that for Rule 59(e), reflecting the “inherent

  power of the rendering district court to afford such relief from interlocutory judgments as

  justice requires.” Id. (quoting Greene v. Union Mutual Life Ins. Co. of Am., 764 F.2d 19,

  22 (1st Cir. 1985)). Under Rule 54(b), the trial court is free to reconsider and reverse its

  decision for any reason it deems sufficient, even without a showing of new evidence or

  an intervening change in the substantive law. See Austin v. Kroger Texas, L.P., 864 F.3d

  326, 336 (5th Cir. 2017).




                                          Page 2 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 3 of 9 PageID #: 2654




          II.     Analysis

          Defendants’ Motion for Reconsideration argues the Court committed manifest

  errors of law and fact in partially denying their Motion for Summary Judgment. See Record

  Document 83-1 at 3. They first argue the Court erred in dividing the individual Defendants

  into two groups before conducting its analysis under § 1983. See id. Next, the Defendants

  reiterate their previous arguments that each officer was not deliberately indifferent to

  Carter’s medical needs in violation of § 1983. See id. at 6-17. Defendants also attack the

  issue of causation before finally arguing the officers are entitled to qualified immunity on

  Plaintiff’s failure to accommodate claim. See id. at 17-20.

                  A. Grouping of Defendants

          In a § 1983 action, the conduct of each defendant who has been sued in his

  individual capacity should be examined separately, unless the defendants acted in unison

  at every moment. See Jacobs v. West Feliciana Sheriff’s Dept., 228 F.3d 388, 395 (5th

  Cir. 2000); Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999); see also Meadours v.

  Ermel, 483 F.3d 417, 421 (5th Cir. 2007). Defendants argue that the Court failed to

  analyze each officer’s actions individually by grouping them according to whether their

  interactions with Carter took place during his arrest and transportation or while he was

  incarcerated. See Record Document 83-1 at 3.

          The Court disagrees with Defendants’ characterization of its analysis. The Court’s

  grouping of Defendants as either “Arresting Officers” or “Shreveport City Jail Officers” 1



  1The Court notes that a third subheading for Strickland labeled “Supervisor Liability” also is present in its
  Memorandum Ruling. See Record Document 81. However, because she is the only officer analyzed in this
  section, Defendants do not argue she was jointly analyzed.

                                                 Page 3 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 4 of 9 PageID #: 2655




  was purposefully done due to the nature of Plaintiff’s § 1983 deliberate indifference

  claims, which include bringing Carter to the Shreveport City Jail despite his bed sores

  and inadequately treating Carter while he was there. A clear point of divide emerges

  between the three Defendants who arrested and transported Carter and the four

  Defendants who oversaw him in Jail. The Court believes this was a sensible organization

  scheme given the circumstances of this matter.

            Further, within each grouping, each Defendant was in fact individually analyzed

  under § 1983. See Record Document 81 at 5-9. The Court noted each officer’s specific

  interactions with Carter ranging from initial officer on-scene for Carter’s arrest to intake

  screening at the Shreveport City Jail to his release from custody. See id. The Court

  analyzed these interactions for possible deliberate indifference under the proper summary

  judgment standard, relying upon deposition testimony from the officers themselves when

  available. See id. This approach stands in stark contrast to the case law cited by

  Defendants, where the district courts in Meadours, Jacobs, and Hill v. New Orleans City2

  all analyzed officers’ actions collectively, failing to explicitly address the officers

  independently. See Record Document 83-1 at 4. While the Court opted against giving

  each Defendant his or her own separate subheading for analysis in its Memorandum

  Ruling, each individual was indeed evaluated separately.

                    B. Denial of Summary Judgment on § 1983 Claims

            The bulk of Defendants’ Motion for Reconsideration reargues that summary

  judgment is appropriate with respect to each individual officer because their actions do



  2   643 Fed. Appx. 332, 337 (5th Cir. 2016).

                                                 Page 4 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 5 of 9 PageID #: 2656




  not rise to the level of deliberate indifference under § 1983. See Record Document 83-1

  at 4-17. While the Court’s Memorandum Ruling details the multitude of evidence it relied

  upon in holding that a genuine dispute of material fact remained as to these claims, the

  Court will address several new and elaborated arguments Defendants now make.

         First, Defendants reiterate that no excessive risk of harm to Carter existed at the

  time of his arrest, and therefore, there is no need to delve into the possible subjective

  knowledge of officers. See id. at 4. Defendants state “at no time during his arrest or

  incarceration at the Shreveport City Jail did the failure to transport Carter to the hospital

  create a substantial and significant risk to his health.” Id. The Court disagrees. As outlined

  at length in its Memorandum Ruling, police department policy required officers to call the

  Shreveport Fire Department to determine whether an arrestee should be taken to a

  hospital or jail when the officers are aware of open wounds. See Record Document 80 at

  6. This policy is undoubtedly in place because certain situations require medical care

  more suitable for a hospital than jail. Circumstances certainly exist where taking an

  arrestee with open wounds to jail instead of a hospital could create an excessive risk of

  harm. Whether officers electing to take Carter to jail instead of the hospital or calling the

  Fire Department created an excessive risk of harm to Carter remains a contested factual

  dispute for which summary judgment is inappropriate.

         Defendants next examine arresting officers Butler, Hurst, and Pfender, arguing

  each lacked subjective awareness that Carter would face a substantial and significant risk

  if he was not transported to a hospital and did not consciously disregard that risk. See

  Record Document 83-1 at 7-10. At most, they argue, the failure to follow department

  policy constituted negligence as opposed to the wanton disregard required for deliberate

                                           Page 5 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 6 of 9 PageID #: 2657




  indifference. See id. The Court still believes Plaintiff has produced sufficient evidence to

  create a genuine dispute of material fact on this issue. Specifically, the depositions of

  Butler, Hurst, and Pfender all indicate awareness of Carter’s “down to the bone” bed sores

  and department policy for ascertaining the proper location for arrestees with open

  wounds. Nevertheless, all three officers played a role in Carter’s transportation to the

  Shreveport City Jail, where his wounds ultimately deteriorated. Significant evidence has

  been produced to this point to preclude summary judgment as to all three arresting

  officers. The trier of fact must determine whether subjective awareness existed to

  constitute deliberate indifference.

         Turning to Jailers Tobin, Nesbitt, Norsworthy, and Lofton, Defendants’ Motion

  argues the Court “failed to analyze the individual actions of each jailer and failed to

  determine whether any individual jailer had subjective knowledge of an excessive risk to

  Carter’s health and then consciously disregarded that risk.” Id. at 10. Once again, the

  Court described each officer’s point(s) of interaction with Carter before examining

  deposition and documentary evidence that demonstrated genuine disputes of material

  fact remain on this issue. This evidence shows that each jailing officer was aware of

  Carter’s bed sores, and despite Dr. Dixon’s report prescribing bandages and ordering

  assistance in changing them, no aid was given. See Record Document 81 at 8. Jailers

  were aware of the presence of these bandages in Carter’s cell, as well as the potential

  difficulty he would have in changing them himself. See id. Contested factual issues also

  exist as to whether Jailers observed the deterioration of Carter’s bed sores while

  supervising his showers or noticed a stench emanating from him. See id. While some

  officers argue Carter was combative to the extent they could not render assistance and


                                          Page 6 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 7 of 9 PageID #: 2658




  others argue they lacked the subjective intent to fail to treat him, these issues are best

  left to the trier of fact. To this point, sufficient evidence has been introduced to preclude

  summary judgment.

         Defendants final argument on the Court’s denial of summary judgment as to

  Plaintiff’s § 1983 claims concerns its analysis of supervisor liability for Strickland. See

  Record Document 83-1 at 15. The Motion argues the Court erred in finding viability to a

  failure to supervise or train claim, specifically the third prong requiring that the failure to

  supervise or train amounted to deliberate indifference to constitutional rights. See id. The

  Court reiterates that the disconnect between Strickland’s deposition testimony on Jail

  policies and her employees’ actions with respect to Carter require this claim move

  forward. See Record Document 81 at 9-10. Strickland testified that (1) her subordinates

  are not trained on how to medically care for handicapped individuals, (2) the Shreveport

  City Jail receives three to four handicapped individuals per month, (3) the policy of the

  Jail is not to accept any wheelchair-bound individuals regardless of health status, and (4)

  she believes the Jail cannot adequately care for these individuals. See Record Document

  57-7 at Ex. DS. These contradictory statements certainly could constitute deliberate

  indifference to prisoners’ constitutional rights, assuming—as was allegedly the case with

  Carter—arrestees are brought to and housed at a facility that cannot care for their medical

  needs. As such, this claim for supervisory liability must be preserved.

                C. Causation

         Defendants believe the evidence presented by Plaintiff and Carter’s primary

  physician Dr. Ibrahim is insufficient to create a genuine dispute of material fact. See

  Record Document 83-1 at 17-18. As discussed in its Memorandum Ruling, Plaintiff’s

                                           Page 7 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 8 of 9 PageID #: 2659




  layperson testimony as to the size increase of Carter’s bed sores following his stint in the

  Shreveport City Jail is acceptable evidence in light of the near-decades worth of

  experience she has caring for her son. See Record Document 81 at 15. Further, Dr.

  Ibrahim’s deposition testimony indicates that merely three days after his release from the

  Shreveport City Jail on October 21, 2016, he prescribed antibiotics for Carter to treat

  infection of his bed sores. See Record Document 92-1. Circumstantial evidence has been

  produced by Plaintiff to create a factual dispute as to whether Carter’s time in jail led to

  infection of his bed sores. Any counter evidence from Defendants’ medical expert raising

  alternative causes may be produced at trial.

                D. ADA Claim

         After receiving clarification from Plaintiff that her ADA failure to accommodate

  claim is directed towards the City of Shreveport not the individual officers, Defendants

  argue Carter was not deprived or excluded from any service, program, or activity because

  he was provided the necessary materials for bandage changes, allowed to see a doctor,

  and given medication. See Record Document 89 at 9. They further argue failure to assist

  Carter cannot rise to the level of an ADA violation “when his wounds were covered by his

  clothes, and in the absence of any evidence that his wounds were physically observed

  by any jailer.” Id. at 10. Lastly, Defendants argue the City of Shreveport did in fact

  accommodate Carter by releasing him when it became evident that Carter needed more

  medical care than the Jail could provide. Id.

         The Court’s Memorandum Ruling held Plaintiff’s summary judgment evidence

  demonstrated officer awareness of Carter’s bed sores and the perceived inability to self-

  change bandages on his backside. See Record Document 81 at 18. At the current stage,

                                          Page 8 of 9
Case 5:17-cv-01289-SMH-MLH Document 93 Filed 04/16/21 Page 9 of 9 PageID #: 2660




  this is sufficient to establish a genuine dispute of material fact and any argument that

  Jailers were unaware of his bed sores or how to prevent their worsening cannot be

  accepted. Carter’s eventual release from the Shreveport City Jail also does not alleviate

  the shortcomings of the facility during his time incarcerated. Summary judgment was

  properly denied with respect to Plaintiff’s failure to accommodate claim.

                                           CONCLUSION

          In issuing its Memorandum Ruling, the Court analyzed numerous depositions and

  medical records before determining genuine disputes of material fact existed for the

  issues of § 1983 liability, causation of Carter’s injuries, and an ADA failure to

  accommodate claim against the City of Shreveport. The Court does not believe any of its

  findings in that opinion were in error. Accordingly, Defendants’ Motion for Reconsideration

  (Record Document 83) is hereby DENIED. An order consistent with this ruling shall issue

  herewith.

          THUS DONE AND SIGNED in Shreveport, Louisiana on this 16th day of April,

  2021.




                                          Page 9 of 9
